DETAILED ACTION
This communication is in response to Applicant’s Request for Continued Examination (RCE) filed on 07/28/2022. Claims 1, 3, 8-12, 15 and 21 have been amended, and claims 2, 4-7, 13-14 and 22 have been canceled. Claims 1, 3, 8-12, 15-21 are directed towards MULTI-LINK WIRELESS COMMUNICATIONS CONNECTIONS. Claims 1, 3, 8-12 and 15-21 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2022 has been entered.
 
Response to Arguments
Applicant’s amendments/arguments submitted on 07/08/2022 and during the telephone call on 08/10/2022 have been considered and are deemed to be persuasive, and therefore the examiner withdraws the previous claims objection and the previous office action rejection under 35 USC 103.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Adam Smoot (Reg. No. 63,433) on August 10, 2022.

The application has been amended as follows:

1. (Currently Amended) A method, comprising: 
establishing a multi-link security association between a transmitter upper Media Access Control (MAC) logic entity of a transmitter and a receiver upper MAC logic entity of a receiver, the transmitter including a first transmitter link and a second transmitter link, the receiver including a first receiver link and a second receiver link, wherein the transmitter upper MAC logic entity is associated with a first Service Set Identifier (SSID); [[and]] 
instantiating a second transmitter upper MAC logic entity of the transmitter associated with a second SSID different than the first SSID[[.]];  
associating the first transmitter link with the first receiver link at a lower MAC level with a first Pairwise Transient Key Security Association (PTKSA) that is created using a first four-way key exchange using a first Pairwise Master Key (PMK), a first transmitter link nonce, a first receiver link nonce, a first transmitter link address, and a first receiver link address;
associating the second transmitter link with the second receiver link at the lower MAC level with a second PTKSA that is created using a second four-way key exchange using at least a second PMK different from the first PMK; 
receiving, at the first receiver link, first data from the first transmitter link via the lower MAC level; and 
receiving, at the second receiver link, second data from the second transmitter link via the lower MAC level.
	2. (Canceled)
	3. (Currently Amended) The method of claim 1 [[2]], wherein the first transmitter link type includes at least one of a 2.4GHz link, a 5GHz link, or a 6GHz link, wherein the first receiver link is a same type of link as the first transmitter link.
	4. (Canceled) 
5. (Canceled)
6. (Canceled) 
7. (Canceled)
8. (Currently Amended) The method of claim 1 [[7]], wherein the first data includes at least one of: a frame, a packet, a MAC Service Data Unit (MSDU), an Aggregate MSDU (A- MSDU), or a MAC Protocol Data Unit (MPDU).
9. (Currently Amended) The method of claim 1 [[7]], further comprising assigning a first identifier to the first data and a second identifier to the second data.
10. (Currently Amended) The method of claim 9, wherein the first identifier is assigned to the first data at [[a]] the lower MAC level at the transmitter.
11. (Currently Amended) The method of claim 1 [[7]], wherein providing the first data to the first receiver link via the first transmitter link includes: 
constructing a multi-link MAC frame; and
updating a MAC header to include a transmitter upper MAC logic entity identifier, a receiver upper MAC logic entity identifier, a per link Transmitter Address (TA), a per link Receiver Address (RA), a frame source address, and a Destination Address (DA).
12. (Currently Amended) The method of claim 1 [[7]], wherein providing the first data to the first receiver link via the first transmitter link includes updating a frame control field to indicate a multi-link protocol version.
13. (Cancelled)
14. (Cancelled)
15. (Currently Amended) A method, comprising: 
establishing a multi-link security association between a transmitter upper Media Access Control (MAC) logic entity of a transmitter and a receiver upper MAC logic entity of a receiver, the transmitter including a first transmitter link associated with a first Service Set Identifier (SSID) and a second transmitter link associated with a second Service Set Identifier (SSID) different than the first SSID, the receiver including a first receiver link and a second receiver link; 
associating the first transmitter link with the first receiver link at a lower MAC level with a first Pairwise Transient Key Security Association (PTKSA) that is created using a first four-way key exchange using a first Pairwise Master Key (PMK), a first transmitter link nonce, a first receiver link nonce, a first transmitter link address, and a first receiver link address;
associating the second transmitter link with the second receiver link at the lower MAC level with a second PTKSA that is created using a second four-way key exchange using at least a second PMK different from the first PMK; 
receiving, at the first receiver link, first data from the first transmitter link via [[a]] the lower MAC [[layer]] level; and 
receiving, at the second receiver link, second data from the second transmitter link via the lower MAC level.
16. (Previously presented) The method of claim 15, wherein the first data includes at least one of: a frame, a packet, a MAC Service Data Unit (MSDU), an Aggregate MSDU (A- MSDU), or a MAC Protocol Data Unit (MPDU).
17. (Original) The method of claim 16, further comprising: 
receiving a first identifier that is associated with the first data and a second identifier that is associated with the second data.
18. (Original) The method of claim 17, further comprising performing a reorder operation comprising: 
determining, using the first identifier and the second identifier, that the first data was expected to arrive before the second data; 
determining that the second data arrived at the receiver before the first data; and 
reordering the first data and the second data to place the first data before the second data.
19. (Previously presented) The method of claim 17, further comprising performing a replay check at the lower MAC level at the receiver.
20. (Original) The method of claim 16, wherein a first replay check is performed for the first data that is received via the first receiver link, wherein a second replay check is performed for the second data that is received via the second receiver link.
21. (Currently Amended) The method of claim 1, wherein security information is shared between the first transmitter link and the first receiver link at [[a]] the lower MAC level.
22. (Canceled) 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Huang US 2021/0050999 A1, Zhou et al. US 2018/0206174 A1 and Kneckt et al. US 2021/0076437 A1.
Huang discloses devices related to security for multi-link operations. A multi-link device (MLD) may establish a first communication link between a first device of the MLD and a first device of a second MLD, and a second communication link between a second device of the MLD and a second device of the second MLD. The MLD may generate a group-addressed message. The MLD may protect the group-addressed message using a first key or a first integrity key. The MLD may protect the group-addressed message using a second key or a second integrity key. The MLD may send, using the first communication link, the group-addressed message protected using the first key or the first integrity key, and may send, using the second communication link, the group-addressed message protected using the second key or the second integrity key.
Zhou discloses devices for wireless communication that support parallel communications over multiple wireless links, and support packet-based link aggregation architectures, in which a transmitting device maintains a respective transmit queue for each link of the multi-link session, and a device that receives the data packets reorder the packets in accordance with the transmitted queue. 
Kneckt discloses a multilink media access control (MAC) address structure to support multilink devices (MLDs) that can operate concurrently in more than one link such as extremely high throughput (EHT) access points (APs) and EHT stations (STA), where the multilink MAC address structure is compatible with legacy devices. An EHT AP can utilize a multilink basic service set (BSS) identification (BSSID) MAC address to communicate with an EHT STA identified by a multilink MAC address. Values of the multilink BSSID and the multilink MAC address of the EHT STA are independent of which of the multiple links are used in the communication. In addition, to utilizing a multilink BSSID, the EHT AP can also support unique link-specific MAC addresses to concurrently support legacy and MLD stations. The EHT STA can also utilize unique link-specific MAC addresses that can be different than the EHT AP's link-specific MAC addresses.
Even though, the prior art of record teaches systems and methods performing the above-mentioned steps, the prior art of record fails to disclose, individually or in combination, all the limitations in the manner recited in independent claims 1and 15. Specifically, none of the prior art of record discloses establishing a multi-link security association between a transmitter upper Media Access Control (MAC) logic entity of a transmitter and a receiver upper MAC logic entity of a receiver, the transmitter including a first transmitter link and a second transmitter link, the receiver including a first receiver link and a second receiver link, [wherein the transmitter upper MAC logic entity is associated with a first Service Set Identifier (SSID); instantiating a second transmitter upper MAC logic entity of the transmitter and for associated with a second SSID different than the first SSID] or [the first transmitter link associated with a first Service Set Identifier (SSID) and the second transmitter link associated with a second Service Set Identifier (SSID) different than the first SSID]; associating the first transmitter link with the first receiver link at a lower MAC level with a first Pairwise Transient Key Security Association (PTKSA) that is created using a first four-way key exchange using a first Pairwise Master Key (PMK), a first transmitter link nonce, a first receiver link nonce, a first transmitter link address, and a first receiver link address; associating the second transmitter link with the second receiver link at the lower MAC level with a second PTKSA that is created using a second four-way key exchange using at least a second PMK different from the first PMK. Therefore, the above limitations in conjunction with the remaining limitations of the independent claims render claims 1and 15 allowable.
Furthermore, the above additional elements in the claim provide meaningful limitations that transforms an abstract idea into patent eligible. The claim as a whole amount to significantly more than the abstract idea itself. This is because the claim as a whole effect an improvement to another technology or technical field. The pending claims when taken as an ordered combination, result in the claims amounting to significantly more than the abstract idea and provide meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment.
None of the references of record alone, or in combination, anticipate or reasonably render the independent claims (1 and 15) obvious. For these reasons claims 1 and 15 are deemed to be allowable over the prior art of record, and claims 3, 8-12, 16-21 are allowed by dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALID M ALMAGHAYREH whose telephone number is (571)272-0179. The examiner can normally be reached Monday - Thursday 8AM-5PM EST & Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Respectfully Submitted




/KHALID M ALMAGHAYREH/Examiner, Art Unit 2492